751 So. 2d 174 (2000)
Charles D. DONALDSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D99-1449.
District Court of Appeal of Florida, First District.
February 9, 2000.
Nancy A. Daniels, Public Defender and Chet Kaufman, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General and James W. Rogers, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Charles D. Donaldson was resentenced after the Florida Supreme Court reversed his death sentence for a new penalty phase proceeding,[1] and he appeals. The state elected not to seek the death penalty on the two first degree murder counts, Counts I and II, and Donaldson was given two consecutive sentences of life without parole eligibility. For the two counts of armed kidnaping with a firearm, Counts III and IV, Donaldson was sentenced to 325.1 months with a three-year minimum mandatory. For the last two counts of aggravated child abuse, Counts V and VI, Donald was sentenced to 325.1 months imprisonment. Counts III and V were designated to run concurrent to Count I, and on Counts I, III, and V, Donaldson was given credit for 680 days jail credit and unenumerated credit for all previously served prison time. Counts IV and VI were designated to run concurrent to Count II, but Donaldson was not given jail credit on Counts II, IV and VI. On remand, Donaldson's sentence will be corrected to reflect credit for 680 days jail time and unenumerated credit for all previously served prison time on Counts II, IV and VI. In all other respects, his sentences are affirmed. Donaldson need not be present for the correction of his sentencing papers.
AFFIRMED in part, REVERSED in part, and REMANDED for correction of sentence.
KAHN AND BENTON, JJ., CONCUR and SHIVERS, DOUGLASS B., Senior Judge, CONCURS.
NOTES
[1]  Donaldson v. State, 722 So. 2d 177 (Fla.1998).